DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a storage compartment configured to receive an oral care material in claim 7.
Such claim limitation(s) is/are: a cover panel configured to detachably enclose the storage compartment in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Any remaining claims are rejected based on their dependency to a rejected base claim
Claim 1 recites the limitation, “the interior" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “an interior”. However, appropriate correction is required. 
Claim 7 recites the limitation, “the storage compartment” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a storage compartment”. However, appropriate correction is required. 
Claim 8 recites the limitation, “the cover panel” in Line 1.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “a cover panel”. However, appropriate correction is required. 
Claim 9 recites the limitation, “the exterior" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted this limitation as disclosing, “an exterior”. However, appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Foreign Reference (KR 200434651, translation included and hereafter referred to FR‘651) in view of Nelson et al. (9000398) and Morgan (0835365). 

In reference to claim 1, As Best Understood, FR‘651 discloses a dental hygiene device comprising: a housing including a base portion (1) and a cover (2) hingedly coupled (at 6) to the base portion to transition between open and closed positions (Figures 1 and 2), the housing defining a recess (within 9) and an opening (5a) in communication with an interior and exterior of the housing, the base portion configured to receive a sanitizing device (5b) including a light emitting diode configured to provide ultraviolet light (see portion of translation disclosing; “In addition, after being sealed in this way, the UV-LED lamp 5b emits ultraviolet rays for a predetermined time by a built-in program of the electronic circuit (PCB) to sterilize bacteria and bacteria remaining in the brush head. It is a high-brightness light emitting diode rather than all UV lamps of the conventional glass tube type, and it can be used semi-permanently.” ) and a toothbrush (at 7a or 8) selectably coupled with housing (Figures 3 and 3b), the toothbrush including a head portion including bristles, and an engaging portion (see figure below).
[AltContent: textbox (Engaging portion)][AltContent: textbox (Head portion)][AltContent: textbox (Bristles)][AltContent: ][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    235
    141
    media_image1.png
    Greyscale

FR‘651 lacks, a sanitizing device including a hook portion having a plurality of light emitting diodes and that the toothbrush is reconfigurable with the housing between a first configuration, in which, the bristles are external of the housing and a second configuration, in which, the bristles are in registration with the recess of the housing.
However, Nelson et al. teach that it is old and well known in the art at the time the invention was made to provide a sanitizing device formed with a hook portion (formed from inner elements 22 and 25) that includes a plurality of light emitting diodes (at 35, see Figure 5 and Column 7, Lines 60-65). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sanitizing device, of FR‘651, with the known technique of providing a sanitizing device formed with a hook portion that includes a plurality of light emitting diodes, as taught by Nelson et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having significantly enhanced sanitation thereby improving sterilization. 
	In addition, Morgan teaches that it is old and well known in the art at the time the invention was made to provide a toothbrush (B) that is reconfigurable with a housing (H) between a first configuration (Figure 1), in which, bristles (1) are external of the housing (Figure 1) and a second configuration (Figure 3), in which, the bristles are in registration with a recess (see recess within element 3) of the housing (Page 1, Lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the toothbrush, of FR‘651, with the known technique of providing a toothbrush that is reconfigurable with a housing between a first configuration, in which, bristles are external of the housing and a second configuration, in which, the bristles are in registration with a recess of the housing, as taught by Morgan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile combination device that more easily allows a user to hold, carry and store the combination device as needed by the user. 

		
In reference to claim 2, Nelson et al. also teach of providing a housing (24) that defines a chamber (27) including a reflective surface including at least one of a polyester film, a metallic foil, or a reflective coating (see Column 7 Lines 60-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of FR‘651, with the known technique of providing the reflecting coating, as taught by Nelson et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having significantly enhanced sanitation thereby improving sterilization.

In reference to claim 3, FR‘651 discloses that the housing includes a tapered profile (because portion 9 has a smaller width than portion 1), the housing including scalloped portions (see figure below). 
[AltContent: arrow][AltContent: textbox (Scalloped portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    367
    504
    media_image2.png
    Greyscale

In reference to claim 4, FR‘651 discloses that the scalloped portions of the housing facilitate gripping by a user because all of the structural limitations have been met. 

In reference to claim 5, FR‘651 discloses that the opening (5a) of the housing is configured to selectively support the sanitizing device (5b) and as modified by Nelson et al. which teach that the sanitizing device, of FR‘651, could be formed with a hook portion (as previously discussed above), would also obviously be supported by the opening because it would be similarly located within opening (5a) when combined with FR‘651. 

Claims 6-8 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Foreign Reference (KR 200434651, translation included and hereafter referred to FR‘651) in view of Nelson et al. (9000398), Morgan (0835365) and Gipson, II (6099813). 

In reference to claim 6, FR‘651 discloses the claimed invention as previously mentioned above, but lacks, the base portion including a storage compartment configured to receive an oral care material.
	However, Gipson, II teaches that it is old and well known in the art at the time the invention was made to provide a housing (10) having a base portion (14) that includes a storage compartment (at 18) configured to receive (at 26) an oral care material (40, see Figures 1-3 and Column 3, Lines 12-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of FR‘651, with the known technique of providing a housing with the base portion that includes a storage compartment configured to receive an oral care material, as taught by Gipson, II, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively sterilizes the bristles of the toothbrush so that between each successive use thereof, the brush is thoroughly sterilized to insure proper oral hygiene and avoid disease and infection.

In reference to claim 7, As Best Understood, Gipson, II discloses that the base portion (14) includes a cover panel (12) configured to detachably enclose a storage compartment (18, see Figures 1-3 and Column 2, Lines 35-44). 

In reference to claim 8, As Best Understood, Gipson, II discloses that a cover panel (12) is configured to detachably engage a storage compartment (18) by friction fit or snap fit (“mating”, see Figures 1-3 and Column 2, Lines 35-44).

Claims 9, 10, 12-14 and 16 are rejected As Best Understood, under 35 U.S.C. 103 as being unpatentable over Foreign Reference (KR 200434651, translation included and hereafter referred to FR‘651) in view of Ratcliffe (8168936) and Morgan (0835365). 

In reference to claim 9, As Best Understood, FR‘651 discloses a dental hygiene device comprising: a housing (formed from elements 1 and 2) including a chamber therein (the chamber being formed as the inner space within element 1, see Figure 2), the housing defining a mouth (formed as the outer surface of opening 9) and an opening (9) in communication with the chamber and an exterior of the housing, the housing including a first width (see figure below) adjacent the mouth and a second width (see figure below) spaced apart from the mouth, the second width larger than the first width (see figure below), a sanitizing device (5a)  providing ultraviolet light within the chamber of the housing (see Abstract), a toothbrush (at 7a or 8) detachably securable with the mouth of the housing (Figures 2-3b), the toothbrush including a head portion including bristles (see figure on page 7 above) and an engaging portion (see figure on page 7 above). 
[AltContent: textbox (Second width)][AltContent: textbox (First width)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    367
    504
    media_image2.png
    Greyscale

FR‘651 lacks, the housing configured to detachably receive a sanitizing device and that the toothbrush is reconfigurable with the housing between a first configuration, in which, the bristles are external of the housing, and a second configuration, in which, the bristles are disposed within the chamber.
However, Ratcliffe teaches that it is old and well known in the art at the time the invention was made to provide a housing (12) configured to detachably receive a sanitizing device (30, see Figure 1 and Column 8, Lines 47-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of FR‘651, with the known technique of providing a housing that is configured to detachably receive a sanitizing device, as taught by Ratcliffe, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows the sanitation device to be removed more easily for cleaning and/or replacement purposes.
In addition, Morgan teaches that it is old and well known in the art at the time the invention was made to provide a toothbrush (B) that is reconfigurable with a housing (H) between a first configuration (Figure 1), in which, bristles (1) are external of the housing (Figure 1) and a second configuration (Figure 3), in which, the bristles are in registration with a recess (see recess within element 3) of the housing (Page 1, Lines 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the toothbrush, of FR‘651, with the known technique of providing a toothbrush that is reconfigurable with a housing between a first configuration, in which, bristles are external of the housing and a second configuration, in which, the bristles are in registration with a recess of the housing, as taught by Morgan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile combination device that more easily allows a user to hold, carry and store the combination device as needed by the user. 

In reference to claim 10, FR‘651 discloses that the housing includes a base portion (1) and a cover (2) hingedly coupled to the base portion (Figures 1 and 2).

In reference to claim 12, FR‘651 discloses that the housing includes scalloped portions (see figure below). 
[AltContent: arrow][AltContent: textbox (Scalloped portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    367
    504
    media_image2.png
    Greyscale

In reference to claim 13, FR‘651 discloses that the scalloped portions of the housing facilitate gripping by a user because all of the structural limitations have been met. 

In reference to claim 14, FR‘651 discloses that the mouth is adjacent the opening (Figure 2). 

In reference to claim 16, FR‘651 discloses that the housing is configured to detachably support the engaging portion of the toothbrush (see Figures 2 and 3a). In addition, Morgan also shows that housing (H) is configured to detachably (because portion 10 of toothbrush can be detached from being within U-shaped element 8, see dotted line in Figure 2) support an engaging portion (at 10 in Figure 2) of toothbrush (B, see Figure 2).

Claim 11, is rejected As Best Understood, under 35 U.S.C. 103 as being unpatentable over Foreign Reference (KR 200434651, translation included and hereafter referred to FR‘651) in view of Ratcliffe (8168936), Morgan (0835365) and Gipson, II (6099813). 

In reference to claim 11, FR‘651 discloses the claimed invention as previously mentioned above, but lacks, the base portion includes an outer surface defining a recess configured to receive an oral care material.
	However, Gipson, II teaches that it is old and well known in the art at the time the invention was made to provide a housing (10) having a base portion (14) that includes an outer surface (see outer surface of 18 in Figures 2 and 3) defining a recess (at 26) configured to receive an oral care material (40, see Figures 1-3 and Column 3, Lines 12-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the housing, of FR‘651, with the known technique of providing a housing with the base portion that includes an outer surface defining a recess configured to receive an oral care material, as taught by Gipson, II, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively sterilizes the bristles of the toothbrush so that between each successive use thereof, the brush is thoroughly sterilized to insure proper oral hygiene and avoid disease and infection.

Claim 15, is rejected As Best Understood, under 35 U.S.C. 103 as being unpatentable over Foreign Reference (KR 200434651, translation included and hereafter referred to FR‘651) in view of Ratcliffe (8168936), Morgan (0835365) and Nelson et al. (9000398). 

In reference to claim 15, FR‘651 discloses the claimed invention as previously mentioned above, but lacks, the chamber including a reflective surface.
	However, Nelson et al. teach that it is old and well known in the art at the time the invention was made to provide a sanitizing chamber (27) with a reflective surface (see Figure 3 and Column 7 Lines 60-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the sanitizing chamber, of FR‘651, with the known technique of providing the sanitizing chamber with a reflective surface, as taught by Nelson et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having significantly enhanced sanitation thereby improving sterilization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown (5423427) discloses a dental rack including a toothbrush that may be pivoted within a housing or exterior to the housing (Figures 8 and 9). 
Lamberti (3353898) discloses a toothbrush (12) threadably held (at 15) within a carrying case (10, Figures 1-4). 
Meranto (3325847) discloses a toothbrush (10) that may be reconfigured between a first position (Figure 1) and a second position (Figure 2). 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723